                                                                                       FILED
                                                                               2019 Jul-09 PM 02:26
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

YVETTE BAKER,                            )
                                         )
      Plaintiff,                         )
                                         )   Civil Action Number
v.                                       )   5:19-cv-00117-AKK
                                         )
HEALTH CARE AUTHORITY OF                 )
THE CITY OF HUNTSVILLE d/b/a             )
HUNTSVILLE HOSPITAL, et al.,             )
                                         )
      Defendants.

                         MEMORANDUM OPINION

      This is a lawsuit filed under the Emergency Medical Treatment and Labor

Act, 42 U.S.C. § 1395dd, et seq. (“EMTALA”) and Alabama state law against the

Health Care Authority of the City of Huntsville d/b/a Huntsville Hospital, and two

of its employees. Doc. 12. Congress enacted EMTALA to prevent hospitals from

“turning away or transferring indigent patients without evaluation or treatment.”

Harry v. Marchant, 291 F.3d 767, 768 (11th Cir. 2002) (en banc). In particular,

EMTALA requires hospitals (1) to provide the appropriate medical screening and

(2) to stabilize the individuals who present for treatment. Id. at 770 (citing 42

U.S.C. § 1395dd).    According to Yvette Baker, Huntsville Hospital violated

EMTALA by failing to conduct an appropriate screening examination when she
presented for treatment at the Hospital’s emergency department with symptoms of

a stroke and failed to stabilize her after her admission. Doc. 12 at 6-7, 31-37.

      The defendants have moved to dismiss the lawsuit, contending that they

provided a timely appropriate medical screening and treated Ms. Baker for the

conditions she presented with, and ultimately stabilizing her. Docs. 15 and 16.

The defendants’ contentions are consistent with the allegations in Ms. Baker’s

complaint and proposed third amended complaint. Indeed, Ms. Baker does not

dispute the defendants’ contentions. She claims instead that the Hospital should

have done more than it did in treating her. While that may be the case, EMTALA

is not a medical malpractice statute. Therefore, Ms. Baker has failed to state a

plausible EMTALA claim, and her EMTALA claims are due to be dismissed. In

light of the dismissal of the federal claims, the court declines to exercise

jurisdiction over the remaining state law claims.

I.    STANDARD OF REVIEW

      Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.”

“[T]he pleading standard Rule 8 announces does not require ‘detailed factual

allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).                Mere “‘labels and


                                          2
conclusions’” or “‘a formulaic recitation of the elements of a cause of action’” are

insufficient.   Id. at 678 (quoting Twombly, 550 U.S. at 555).         “Nor does a

complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

      Federal Rule of Civil Procedure 12(b)(6) permits dismissal when a

complaint fails to state a claim upon which relief can be granted. When evaluating

a motion brought under Rule 12(b)(6), the court accepts “the allegations in the

complaint as true and construe[s] them in the light most favorable to the plaintiff.”

Hunt v. Aimco Props., L.P., 814 F.3d 1213, 1221 (11th Cir. 2016). However, “[t]o

survive a motion to dismiss, a complaint must . . . ‘state a claim to relief that is

plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

A complaint states a facially plausible claim for relief “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. In other words, the complaint

must establish “more than a sheer possibility that a defendant has acted

unlawfully.” Id.; see also Twombly, 550 U.S. at 555. Ultimately, this inquiry is a

“context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679.




                                         3
II.    ANALYSIS

       To prevail on her EMTALA claim, Ms. Baker must plead facts showing that

the Hospital violated the appropriate medical screening or stabilization

requirements. Ms. Baker has failed to make either showing.

       A.     Whether Ms. Baker asserts a plausible claim for alleged violations of
              EMTALA’s screening requirement

       Under EMTALA, when an individual presents to an emergency department

for examination or treatment, “the hospital must provide for an appropriate medical

screening examination within the capability of the hospital’s emergency

department . . . to determine whether or not an emergency medical condition . . .

exists.” 42 U.S.C. § 1395dd(a). An appropriate screening must be “calculated to

identify critical medical conditions,” and the screening an indigent individual

receives “must be similar to that which would be provided for any other patient

with similar complaints.” Harry v. Marchant, 237 F.3d 1315, 1319 (11th Cir.

2001) (citing Holcomb v Monahan, 30 F.3d 116, 117 (11th Cir. 1994)). 1 But,

EMTALA is not a “substitute for a state malpractice claim,” and its screening

requirement “is not intended to ensure each emergency room patient a correct

diagnosis.” Id. (citation omitted).



       1
          The Eleventh Circuit vacated the panel opinion in Harry v. Marchant, 237 F.3d 1315
(11th Cir. 2001), pending a rehearing en banc, 259 F.3d 1310. After rehearing, the Circuit
reinstated the portion of the panel opinion addressing EMTALA’s medical screening exam
requirement. See 291 F.3d at 775, n.15.
                                             4
      According to the pleadings, the Hospital provided Ms. Baker with four

screening examinations within an hour of her arrival, and initially diagnosed Ms.

Baker with hypertensive emergency, head injury, and hypocalcemia. Docs. 12 at

13, 17, 21; 12-1 at 6-8. In addition, Ms. Baker alleges that a physician examined

her and diagnosed her with a stroke several hours later. Docs. 12 at 19; 12-1 at 7.

By Ms. Baker’s own contentions, “[t]he facts alleged demonstrate that [the

Hospital] conducted an initial screening examination and determined that [Ms.

Baker] had an emergency condition.” Harry, 237 F.3d at 1319. Ms. Baker seeks

to avoid this plain conclusion by claiming that the Hospital did not conduct an

appropriate medical screening because the Hospital purportedly failed to diagnose

or treat her stroke earlier than it did, and purportedly failed to properly treat her

hypertensive emergency and possible head injury.        See id. at 18, 20-25.     As

pleaded, however, Ms. Baker’s medical screening claim is based on the Hospital’s

alleged negligence, and is an attempt to assert a malpractice claim. While Ms.

Baker’s allegations may support a stand-alone malpractice claim, EMTALA is not

intended to be a federal malpractice statute, or “to redress a negligent diagnosis by

the hospital . . . .” Holcomb v. Monahan, 30 F.3d 116, 117 (11th Cir. 1994). To

the contrary, “[a]s long as the Hospital screened [the plaintiff] in a manner

consistent with the screening that any other patient . . . would have received, there

can be no liability under the EMTALA.” Nolen v. Boca Raton Community Hosp.,


                                         5
Inc., 373 F.3d 1151, 1154-55 (11th Cir. 2004).             Consequently, because Ms.

Baker’s allegations establish that the Hospital conducted an initial screening exam

and diagnosed her with an emergency condition, Ms. Baker does not state a valid

claim of an alleged violation of EMTALA’s medical screening examination

requirement.

      Ms. Baker attempts to save her claim by alleging that the screening

examination she received did not meet the Hospital’s own policies and screening

parameters, and that she “believes that she was treated differently than other

patients presenting with the same symptoms.” Docs. 12 at 7, 9-10, 32, 34-36; 12-1

at 9-12, 15. As Ms. Baker puts it, she did not receive treatment required by the

Hospital’s financial assistance policy, which provides in relevant part that

“Huntsville Hospital’s policy is to provide Emergency Care and Medically

Necessary Care to patients without regard to race, creed, or ability to pay.” Docs.

12 at 7, 9-10; 12-1 at 12, 17-18; 12-2 at 12-13. But, Ms. Baker does not allege the

precise medical screening or screening parameters the Hospital’s policy require

that the Hospital purportedly failed to provide to her. See doc. 12. 2 While Ms.

Baker suggests that the Hospital did not have neurologists on call as advertised to


       2
         In her opposition brief, Ms. Baker asserts that she should have received a CT scan
within sixty minutes of her arrival. Doc. 21. But, Ms. Baker cannot amend her complaint
through “arguments of counsel made in opposition to a motion to dismiss.” Kuhn v. Thompson,
304 F. Supp. 2d 1313, 1321 (M.D. Ala. 2004). See also Gilmour v. Gates, McDonald and Co.,
382 F.3d 1312, 1315 (11th Cir. 2004).

                                            6
provide her with access to telemedicine, she admits that “a neurologist was secured

on the telephone,” doc. 12 at 21-22, 32, and her allegations are not sufficient to

show that the Hospital had a policy of providing telemedicine as part of its medical

screening procedure for other patients presenting with her symptoms. Indeed, Ms.

Baker does not allege facts to support her conclusory allegations that the Hospital

treated her differently than other patients with similar symptoms. See id. 3

       Put simply, Baker has not plausibly alleged that Huntsville Hospital violated

its own policies or provided her with a different screening examination than other

patients. As such, she has not stated a viable claim for violations of EMTALA’s

medical screening requirement.

       B.     Whether Ms. Baker asserts a plausible claim for alleged violations of
              EMTALA’s stabilization requirement
       “Under EMTALA, the term ‘to stabilize’ means ‘with respect to an

emergency medical condition . . . , [a hospital must] provide such medical

treatment of the condition as may be necessary to assure, within reasonable

medical probability, that no material deterioration of the condition is likely to

result or occur during the transfer of the individual from a facility.’” Harry, 291

F.3d at 770-71 (quoting 42 U.S.C. § 1395dd(3)(3)(A)) (alterations in original,


       3
          In fact, in a document attached to the Second Amended Complaint, Ms. Baker contends
that “[r]eviewing other patient presentations . . . will possibly prove that other patients who
present[] with a [h]ypertensive [e]mergency” are treated differently. Doc. 12-1 at 11 (emphasis
added). But, “Rule 8 . . . does not unlock the doors of discovery for a plaintiff armed with
nothing more than conclusions.” Iqbal, 556 U.S. at 678-79 (citing Twombly, 550 U.S. at 556).
                                              7
emphasis added). Stated differently, EMTALA’s “stabilization requirement only

sets forth standards for transferring a patient in either a stabilized or unstabilized

condition,” id. at 771, and, hospitals have “no duty under EMTALA to provide

stabilization treatment to a patient with an emergency medical condition who is not

transferred,” id. at 775. Thus, “the EMTALA obligation to stabilize a patient

ceases at the time of the patient’s admission as an inpatient, unless the hospital

fails to admit the patient in good faith or does so as a subterfuge to avert EMTALA

liability.” Morgan v. North MS Medical Center, Inc., 403 F. Supp. 2d 1115, 1130

(S.D. Ala. 2005) (emphasis in original), aff’d, 225 F. App’x 828 (11th Cir. 2007).

      Here, Ms. Baker admits that Huntsville Hospital admitted her to its

neurological intensive care unit after diagnosing her stroke. See docs. 12 at 18-29,

36; 12-1 at 9. As such, it is irrelevant to the analysis that, as Ms. Baker maintains,

she “was never stabilized even after her admission to [the] Hospital.” Doc. 12 at

36. As an admitted inpatient care patient, and “[b]ecause [Ms. Baker] was not

transferred, [Ms. Baker’s] § 1395dd(b) stabilization requirement claim fails to state

a valid cause of action.” Harry, 291 F.3d at 775. Therefore, to survive the motion

to dismiss, Ms. Baker must plead facts showing that the Hospital admitted her as a

subterfuge to avoid EMTALA liability. See Morgan, 403 F. Supp. 2d at 1130. In

that regard, Ms. Baker alleges that she “believes her admission [to Huntsville

Hospital] was in ‘bad faith,’ and an attempt to subterfuge violations of the


                                          8
EMTALA.” Doc. 12 at 36. Ms. Baker, however, fails to allege any facts to

support this contention. For example, there are no allegations suggesting that

Huntsville Hospital had no intention of providing her with stabilizing care or that it

admitted her only to avoid EMTALA liability. See doc. 12. Ms. Baker likely

cannot make such an assertion given that the Second Amended Complaint

indicates that Baker remained at the Hospital for more than a week following her

admission to the NICU. See id. at 28. As a result, because Ms. Baker does not

allege facts to support her conclusory allegation that the Hospital admitted her in

bad faith, she has not alleged a plausible claim for alleged violations of

EMTALA’s stabilization requirement.

      C.     Ms. Baker’s Motion for Leave to File a Third Amended Complaint

      Well after the briefing period for the motion to dismiss, Ms. Baker moved

for leave to file a third amended complaint to allege additional facts related to her

EMTALA claims. Doc. 25. Although “leave to amend ‘shall be freely given when

justice so requires,’ . . . [a] district court need not [] allow an amendment . . . where

amendment would be futile.” Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir.

2001) (citations omitted). Upon review, the proposed Third Amended Complaint

does not save Ms. Baker’s EMTALA claims. Specifically, the proposed complaint

again alleges facts showing that the Huntsville Hospital conducted an initial

medical screening on Ms. Baker, diagnosed an emergency medical condition, and


                                           9
eventually admitted her to its NICU after diagnosing her stroke. See doc. 25-1. In

addition, Ms. Baker’s contention that the Hospital’s failure to provide her with

necessary treatments rises to the level of disparate treatment, see id. at 15-16, is

unavailing. While Ms. Baker’s allegations regarding the Hospital’s purported

failure to provide her with timely and necessary treatment may support a

malpractice claim, they are not, without more, sufficient to show that the Hospital

treated her differently than other individuals who present with similar symptoms.

Similarly, Ms. Baker’s contentions that the Hospital should have provided her with

a CT scan and access to telemedicine do not indicate that the Hospital treated her

differently than other individuals. Finally, the allegations that the Hospital initially

intended to discharge Ms. Baker after treating her hypocalcemia do not suggest

that it admitted her in bad faith after later diagnosing her stroke. See id. at 11, 21-

22, 26, 29-30, 34, 44. Consequently, the proposed amendment is futile.

III.   CONCLUSION

       In light of Ms. Baker’s failure to plead a plausible EMTALA claim, the

claim is due to be dismissed pursuant to Rule 12(b)(6). In addition, the court

declines to exercise supplemental jurisdiction over the remaining state law claims.

See 28 U.S.C. § 1367(c)(3) (“The district courts may decline to exercise

supplemental jurisdiction over a claim . . . if . . . the district court has dismissed all

claims over which it has original jurisdiction . . . .”). Finally, because Ms. Baker’s


                                           10
proposed amendment would be futile, her motion for leave to amend, doc. 25 is

due to be denied. A separate order dismissing this case will be issued.

      DONE the 9th day of July, 2019.


                                      _________________________________
                                               ABDUL K. KALLON
                                        UNITED STATES DISTRICT JUDGE




                                        11
